 OTIS ELEVATOR CO.223Otis Elevator Company,a wholly owned subsidiaryof United TechnologiesandLocal 989,- UnitedAutomobile,Aerospace&Agricultural Imple-ment Workers of America.Case 22-CA-850713March 1987SECOND SUPPLEMENTAL DECISIONAND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 25 March 1981 the National Labor RelationsBoard issued aDecision and Order' in this pro-ceeding(OtisElevator 1)finding the Respondentviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act by: (1) refusing to bargainwith the Union over the Respondent's decision totransfer andconsolidatecertain unit work from itsMahwah, New Jersey facility to other facilities inEastHartford, Connecticut; (2) refusing to providetheUnion with information relevant to the Re-spondent's decision; and (3) refusing to bargainwith the Union over the effects of the Respond-ent's decision.The Union and the Respondent filed petitions forreview of the Board's Decision and Order with theUnited States Court of Appeals for the District ofColumbia Circuit, and the Board filed a cross-appli-cation for enforcement of its Order. On 12 August1981 the court granted the Board's motion toremand the case to the Board for reconsideration inlight of the Supreme Court's decision inFirstNa-tionalMaintenance v.NLRB,452 U.S. 666 (1981).On 6 April 1984 the Board issued a Supplemen-talDecision and Order2(Otis Elevator fl)finding,contrary toitsoriginalDecision and Order, thatthe Respondent did not violate Section 8(a)(5) and(1) by refusing to, bargain with the Union over itsdecision to transfer and consolidate unit work, orby failing to provide the Union with certain infor-mation. The Board inOtis Elevator IIfound thatthe earlier Board relied substantially on its conclu-sion that the Respondent unlawfully refused to bar-gain overitsdecisionto transfer and consolidateunit work to, find it also unlawfully refused to bar-gain about' the effects of that decision. In light ofits conclusion that the Respondent did not unlaw-fully refuse to bargain over the decision, the BoardinOtis Elevator IIremanded the effects-bargainingallegationsof the complaint to the administrativelaw judge for further consideration.On 31 January 1986 Administrative Law JudgeIrwin Kaplan issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisdecision and to adopt the recommended Order.Contrary to the judge, we find the Respondentdid not violate Section 8(a)(5) and (1) of the Actby failing to bargain in good faith with the Unionover a relocation package for those employees theRespondent chose to transfer, from its Mahwah,New Jersey facility to its facilities in East Hartford,Connecticut.The facts are largely set forth inOtis Elevator PandOtis Elevator 114aswell as in the judge's sup-plemental decision. The Union discussed or wishedto discuss with the Respondent two general trans-fer effects issues-the relocation package to be of-fered to the transferred employees and the selec-tion criteria the Respondent would use to inviteemployees to transfer.We agree with the judgethat the Respondent unlawfully refused to bargainwith the Union about transfer selection criteria andunlawfully dealt directlywith those employeeswhom it selected. Accordingly, we shall repeathere only those facts relevant' to the parties' bar-gaining over a relocation package. Any additionalfactswe have added are based on uncontradictedrecord evidence.UnitedTechnologies acquiredOtisElevatorCompany in 1975. Dr. William M. Foley thereafterconducted a study for the Respondent concludedthat much of Otis' engineering activity, was diffuseand duplicative. The Respondent's management be-lieved Otis' engineering effort would be strength-ened if research and development were conductedcloser to Otis' research already conducted in Con-necticut; and to other United Technologies devel-opment groups. The Respondent also concluded itsMahwah, New Jersey facility was outdated and in-adequate. For these reasons,, it decided to transferitsMahwah product improvement group to Con-necticut immediately and consolidate it with similarefforts already there'. It also decided it would moveitsentire research and development, engineering,and cost-reduction efforts to Connecticut by mid-1979.On 2 December 1977 Dr. Foley told the Unionof the Respondent's plans.He stated certain1 255 NLRB 2352 269 NLRB 891.8 Supra, 255 NLRB 235.4 Supra, 269 NLRB 891283 NLRB No. 40 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDchanges were effective immediately "organization-ally," but that "the physical change will be muchmore prolonged." He further stated 15 employeeswould be transferred from Mahwah to Connecticutwithin the next 5 months and that those chosenwould be notified within the next 8 weeks.On 17 January 19785 the Union gave Respond-ent Industrial RelationsManager J. J. Cronin aletterdemanding that employees be contactedthrough the Union about "possible job opportuni-tiesat locations other than Mahwah." The Re-spondent rejected the Union's demand and on 25January offered 13 unit engineers jobs in East Hart-ford, Connecticut.6The parties thereafter met on several occasionsinFebruary and early April during which theUnion demanded the Respondent negotiate its deci-sion to transfer work, the effects of that decision,and recognition at the Connecticut facility. Theparties did not substantially discuss at any of thesemeetings whether the Respondent would pay theemployees' relocation expenses, give the employeestime off to look for housing in Connecticut, orother issues associated with physically relocatingfrom New. Jersey to Connecticut. Although theUnion on 27 April asked for certain reports thathad an impact on the Respondent's decision tomove, for information about the inducements thatthe Respondent offered to encourage employees toaccept `the Connecticut job offer, and for informa-tion on working conditions in Connecticut, it didnot request information at any of these meetingsspecificallybearing on physically relocating toConnecticut.On 27 April the Respondent also gave the Uniona booklet detailing a relocation package "handledby an outside group called `Trels."' It offered thispackage to those employees it invited to transfer toConnecticut in January. Although the package wasnot made part of the'record, certain facts about thepackage are known. Thus, the package provides,inter alia, that the Respondent will pay for twohome-finding trips from Mahwah to Connecticutthatmay last a total of 6 days and 7 nights. An-other provision states that the Respondent will payfor meals and lodging for relocating employees forup to 90 days,andfor up to 30 additional days fortheir families. The Respondent also offered to payone-half to 1 month's salary for miscellaneous ex-penses.Although the Respondent stated in December1977 there would be only two "waves" of engi-neers from Mahwah to Connecticut-immediatelyAll dates are 1978 unless otherwise indicatedEleven accepted, including one who accepted a transfer to a supervi-sory positionand again in mid-1979-the Respondent on 24 Mayannounced for the first time an -additional 15 engi-neers would-be invited to transfer within the next 2days.The parties next met 29 June. The Union asked ifthe Respondent planned a "third wave." The Re-spondent's representative stated, "[W]hile that wasour original plan, it's still being reviewed . . . . Assoon as a definite answer is reached, we will betalking to you ...." The Respondent also stateditwould not transfer any technicians.On 4 August the Respondent offered a Mahwahtechnician a position in Connecticut. On 9 Augustitmet with the Union to notify it that it had madethe offer. The Union stated, "We're finding it verydifficult to structure our demands the Companykeeps changing position."On 15 September the Union presented a "PartialList of Demands."7 The Union demanded, inter7Partial List of Demands1)Update Trels Report to reflect current conditions.2) Employee's relocation policy guide to be offered to all employ-ees who relocate. This policy to be modified to include all demandsput forth by Local 989, U.A W3) Relocation package to be available for up to two (2) years afterman startswork in Connecticut.4) Pay any security and finders fees required on rentals5) Pay all temporary housing costs as required in both Connecticutand NewYorkmetro. area.6) Pay entire cost of motel and associated costs including mealsfor employees who choose to reside in motels during the week andcommute home on weekends.7) Provide adequate time off for employees relocating to permitfinding and purchasing the new residence as well as time off for themove8) Pay all moving costs.9) Assist employee in obtaining nortgages10) Provide compensation payment for increased mortgage rate(use formula Government uses for condemnation proceedings) andincreasedcost forhousing.11)Make lump sum payment to apartment dwellers equal to firsttwo years difference in rent12) Each employee who moves shall receive two months salary tocovermisc.expenses.13) Company shall pay all transportation cost in excess of employ-ee's cost to new location for'one (1) year, after -which it will be in-cluded in employee's salary. Transportation cost shall include thefollowing items:-A) 20 [cents]/mile and all tolls for those who -drive to new loca-tion.B) All fare cost for those who use public transportation.C) Equal time off or payment for additional time used to com-mute to new locationD) Cost to garage additional automobile used for transportationto new location.E) Increased cost of automobile insurance.F) Cost of renting a car while your car is in for repairs14)Due to the higher risk of accident and the greater travelingtime required to commute to the new facility, the Company shall:A) Increase medical coverageB) Increase accident and sickness benefits.C) Provide life insurance covering employees while traveling toand from worksimilar tothat provided for employees while trav-eling on company business.D) Pay cost of L.T D plan.Continued OTIS ELEVATOR CO.225alia,reimbursement for certain costs associatedwith finding housing in Connecticut, compensationfor added living and travel expenses, helicopter orairplane service to Connecticut, and a 20-percentsalary increase for those transferred. It also de-manded that senior employees be given the firstopportunity to transfer, and that the Respondentaccept all requests for voluntary layoff. The Re-spondent asked the Union to clarify certain de-mands, but made no counterproposals at this meet-ing.The Respondent responded to the Union's de-mands at a meeting held 6 October. The Respond-ent's representative began by stating:Ihave reviewed the demands and in all fair-ness I would like to say I was disappointed inwhat was presented. I expected you to put to-gether something more allied to something wehopefully could reach agreement upon. L saidat the last meeting that I would probably havenegative responses to several of your demandsand I feel it's only fair to tell you that anumber of your proposals will receive no an-swers.Despite its statement to the contrary, the Respond-ent answered every demand, rejecting all but two.In response to the Union's demand that it accept allrequests for voluntary layoffs, the Respondent saiditwould agree, subject to "procedural clarifica-tion." In response to the Union's demand that theRespondent reimburse employees for certain trans-portation costs, the Respondent offered $60 per15)All salary offers made to employees who were offered jobs inConn. will be given to them whether or not they go to Connecticut.Those employees who go shall get an additional 20% salary increase16) The most senior employees will be given the first option onjobs in Connecticut.17) The Company will supply free helicopter or airplane servicefrom central locations to Connecticut.18) Severance pay for those laid off shall be four weeks pay foreach year of service. Those employees eligible for an unreduced pen-sion shall also be eligible for severance pay.19) Special early retirement shall be offered to all employees age55, and over.20) Employment in other divisions of Otis and U T C. (length ofservice and benefits to be maintained)21) Company will help find other employment outside of U T.C.by use of a consulting firm22) Adequate time off will be given to find other jobs.23) Tuition refund plan to be expanded to cover any type of train-ing and reimbursement to be 100%.24)Accept all requests for voluntary layoff. These employees toreceive severance pay and retain their recall rights25) Employees forced on layoff will receive a salary supplementfor five years equal to the difference between their new jobs, salaryand their present jobs salary if their new jobs salary is lower Thissupplement will be revised annually to reflectinflation.26) Company shall supply the Union in writing, a 10 year guaran-tee that Mahwah will remain open and will specify in detail the tyepof work to be performed.The Union reserves the right to add to, subtract from or otherwisemodify these proposals as the occasion demands.month for a year for those employees who wouldhave to commute for more than 1-1/2 hours to thenew location. The Respondent also stated:We are unwilling to modify the [Trels] pack-age, but . . . in individual cases we wouldconsider time extensions and ' minor adjust-ments and modifications, but we will notmodify the entire policy.The Union modified some of its demands at ameeting held 31 October, dropping its demandsthat the Respondent reimburse employees for ga-raging an additional automobile used for transpor-tation to the Connecticut facility, pay increasedautomobile insurance costs, and pay rental costswhile an employee's car is being, repaired. TheUnion also stated it would accept bus service inlieu of helicopter service. The Respondent rejectedtheUnion's demands as modified, but proposedprocedures for accepting requests for voluntarylayoff from the Mahwah facility. The, Respondentalso stated it had no information whether therewould be a "third wave" of engineers to Connecti-cut.The Union again modified its proposal 1 Decem-ber, this time dropping its demand for "L.T.D.PLAN" reimbursement, and its demand for air-plane service to Connecticut.The parties last met on 30 and 31 January 1979.The Respondent then announced that within thenext 2 days it would offer transfers to 20 engineersto fill 16 positions. If all 20 accepted, all would, bepermitted to transfer. If none accepted, it stated itwould lay off 16 engineers from the Mahwah facili-ty.The parties did not bargain over a relocationpackage at these meetings.We conclude the Respondent violated Section8(a)(5) and (1) by offering the Trels package direct-ly to employees offered transfers in the first andsecond "waves." We regard that conclusion as en-compassed within our finding that the Respondentunlawfully dealt directly with unit employees.Wedo not agree with the judge, however, that the Re-spondent failed to bargain about the relocationpackage it would offer those engineers who wereto transfer to Connecticut in January 1979.In finding a violation, the judge relied on hisfindings that the, Respondent offered the Trelspackage on a "take-it-or-leave-it" basis, made noformal counterproposals, and rejected outrightalmost all the Union's demands. The judge alsorelied on the fact that the Respondent failed totimely provide meaningful information.Hard bargaining alone, however, does not vio-late the Act. "A party . . . is, entitled to stand firmon a position if he reasonably believes that it is fair 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand proper or that he .has sufficient bargainingstrength to force agreement by the other party."8The question is whether the totality of the Re-spondent's conduct demonstrates it unlawfully frus-trated the possibility, of arriving at any agreementrather than its having lawfully engaged in hardbargaining.9We recognize that the Respondent unlawfully of-fered the Trels package directly to the first waveof engineers offered transfers in January 1978 andto the second wave in May. We also recognize thattheRespondent failed to apprise the Union in amore timely fashion of each of its decisions totransfer employees. ` We do not, however, find theRespondent thus intended to frustrate, or in factfrustrated, bargaining from September through Jan-uary 1979 over a relocation package.When the Respondent offered its Trels packagedirectly to those employees whom it chose totransfer to Connecticut in January and May, theUnion had not yet provided its demands. Thus, itsdirect dealing- at that time, while separately violat-ing Section 8(a)(5) and (1), did not indicate that theRespondent would fail to negotiate with the Uniononce the Union had presented its demands.The fact that the Respondent did not timelynotify the Union of its decision to transfer employ-ees also did not frustrate bargaining over a reloca-tionpackage from September through January1979.Although the Respondent's failure to notifythe Union excused the Union's substantial delay incoming forward with proposals, the Union ulti-mately formulated its demands and the Respondentbargained with the Union once the Union present-ed them.There are no other indications the Respondentlacked good faith. The Respondent met with the'Union several times after the Union presented itsdemands in September, the Respondent answeredeach demand and agreed in principle with one ofthem, and made a limited financial offer in re-sponse.Although the Respondent remained stead-fast in its insistence that the' Union otherwise agreeto' itsTrels relocation package, this alone cannotsupport a finding that the Respondent failed to bar-gain in good faith.Accordingly,we 'find the Respondent did notviolate Section 8(a)(5) and '(1) by failing to bargainingood faith with the Union over a relocation9NLRB v. AdvancedBusinessForms Corp,474 F 2d 457, 467 (2d Cir.1973)Sec. 8(d) of the Act states that the duty to bargain "does notcompel either party to agree to a proposal or require the making of aconcession"See alsoH. K. Porter Co. v NLRB,397 U S 99 (1970)9NLRB v. Advanced Business Forms,supra, 474 F.2d at 467; see Sun-beam Plastics Corp.,144 NLRB 1010, 1013 (1963).package for those employees the Respondent choseto transfer to Connecticut in January 1979.10AMENDED CONCLUSION OF LAWDelete paragraph (a) of Conclusion of Law 5and reletter the subsequent paragraphs.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Otis Eleva-tor Company, a wholly owned subsidiary of UnitedTechnologies,Mahwah, New Jersey, and EastHartford, Connecticut, its officers, agents,' succes-sors, and assigns, shall take the action set forth inthe Order.CHAIRMAN DoTSoN, dissenting.Contrary to my colleagues, I find the Respond-ent did not violate Section 8(a)(5) and (1) by failingto bargain with the Union about the effects of itsdecision to transfer unit work from its Mahwah,New Jersey facility to facilities in East Hartford,Connecticut, because I find the Union waived itsright to bargain in its collective-bargaining agree-ment with the Respondent.The parties' contract,which was effective IApril 1977 through 31 March 1980, reserved forthe Respondent the rights to "transfer"; "to sched-ule and assign the work' ; "to assign employeesamong departments, offices or plants"; and "to de-termine the location of all Company offices."' Ac-10Unlike ourdissentingcolleague,we do not find the Union waivedits right to bargain over the effects of the Respondent's decisionThe parties' collective-bargaining agreement,on which our dis-senting colleaguerelies, reserved for theRespondentthe rights to"transfer"; "to schedule and assignthe work"; "to assign employeesamong departments,offices or plants", and "to determine the loca-tion of all Company offices." While the contract may or may notwaive the Union's right to bargain about the Respondent's decision,it in no way "clearly, and unmistakably,"Timken Roller Bearing Co.v.NLRB,325 F.2d 746, 751 (6th Cir. 1963), waived the Union's rightto bargain about all of the effects of the Respondent's decision.Westinghouse Electric Corp.,206 NLRB 812 (1973), which the dis-sent cites, does not support finding waiver here In that case, theBoardfound the employer's contractual right to "direct employeesin the available work" waivedthe union's right to bargain over theidentity of those employees the employer would select for transfersto a new facility within thesame unitThat case doesnot suggest, asthe dissent's analysis implicitly assumes, that the reserved right to"direct employees in the available work" waives the union's right tobargain over every effect of that decisionand notjust the identity ofthose to be chosen. Further, that case involvedan mtraunittransfer,not a transfer, like the one here, to jobs outside the unit and whichwill necessarilyresult in aloss of unit jobsiManagement ClauseExcept as specifically limited by any provision of this Agreement,it is agreed that the management of the Company's business is thesole and exclusive right and responsibility of the Company and thatthismanagementright includes but is not limited to the right toemploy, promote, demote, transfer, retire in accordance with theCompany's established retirement plan' to discharge or discipline forContinued OTIS ELEVATOR CO.cordingly, I find the Respondent was clearly privi-leged to transfer unit work without bargaining withthe Union.Despite the contract's clearlanguage,my col-leagues find the Respondent had a duty to bargainwith the Union about the relocation package theRespondent would offer to employees chosen totransfer, the baiss on which employees are to begiven the opportunity to transfer, and the identityof those employees. They argue that the contract'slanguage, regardlessof whether it would waive theUnion's right to bargain abot the decision to trans-fer unit work, did not waive the Union's- right tobargain about the effects of that decision.I find, however, tha the parties' clause clearlycontemplated that the Respondent could "transfer"work unhindered by bargaining with the Union. Toread the clauseas pertainingonly to the decisionitself, and not thedecision'seffects, is to hold thatthe Respondent may not freely transfer work.Not only must the Respondent bargain with theUnion under my colleagues' analysis, current Boardlaw demonstrates that the Respondentmust neces-sarily do so before it effects the transfer.2 Thus,pursuant to the majority opinion, the Respondent issubject to a substantialbargainingobligation de-spite the fact that it reserved for itself the -right to"transfer" work.The principleI suggestisnot a new or novelone.Thus, inWestinghouseElectricCorp.,3theBoard in 1973 held that the employer's contractualright to "direct employees in the available work"waived the union's right to bargain over the identi-ty of employees the employer would transfer to anew facility.4 The facts inWestinghouseare stun-ninglysimilar tothose in, this case andWesting-houseshould therefore control the result here.5cause, to maintain discipline and efficiency of employees;to lay offor recall employees in connection with a reduction or increase in thenecessary working force,to schedule and assign the work; to assignemployees among departments,offices or plants; to determine the lo-cation of all Company offices, the control and regulation of use of allequipment and other property of the Company; to increase or reduceworking hours and workweek and to determine and establish anyCompany policy.2 SeeMetropolitan Teletronics Corp,279 NLRB 957 (1986) I dissentedinMetropolitan Teletrontcs.Iwould not hold that an employer's failure togive notice before it makes the change necessarily violates Sec 8(a)(5)and (1).a 206 NLRB 812 (1973)4 Id at 812 fn 1.sMy colleagues unpersuasively attempt to distinguishWestinghouseonthe ground thatWestinghouseinvolved an intraunit transfer and not, likehere, a transfer outside the unit Neither the contract inWestinghouse,northe contract here, made such a distinction Instead, in both cases the con-tracts broadly reserved for the employers the rights to "direct employeesin the available work" or the rights to "transfer," "schedule andassign,"and to "assign employees amont.plants "My colleagues'decision to read into the contract a distinction betweenintraumt transfers and other transfers is inconsistent with the contractualanalysis inIndianapolis Power Co,273 NLRB 1715 (1985), remanded subnomElectricalWorkers IBEW Local 1395 v NLRB,797 F.2d 1027 (D C.I would dismiss the complaint.6227Cir 1986),inwhich the Board refused to assume that a broad no-strikeclause did not encompass sympathy strikes.See alsoMilwaukee Spring Di-vision,268NLRB 601 (1984) (refusing to imply a work-preservationclause in acontractsilent on the issue).6 I agree, for the reasons cited in the majority opinion, that the Re-spondent did not in any event violate Sec 8(a)(5) and(1) by failing tobargain in good faith with the Union over a relocation package for thoseemployees the Respondent chose to transfer to Connecticut in January1979.J.Michael Lightner, Esq.andThomas W. Cestare, Esq.,for the General Counsel.Edward J. Dempsey, Esq.,ofWashington, D.C., for theRespondent.Mr. Robert Kushnir,president, of Yonkers, New York,for the Union.SUPPLEMENTAL DECISION ON REMANDDECISIONAL BACKDROPIRwIN KAPLAN, Administrative Law Judge. On 29November 1979 I issued my initial decision upholdingthe allegations in the amended complaint (JI)-823-79).In essence, I found that the Respondent (Otis ElevatorCompany, a wholly owned subsidiary of United Tech-nologies) violated Section 8(a)(5) and (1) of the Act, byfailing to bargain with the Union (Local 989, UnitedAutomobile,Aerospace& AgriculturalWorkers ofAmerica), over its decision to discontinue its researchand `development activities in Mahwah, New Jersey, andto consolidate them with its operation in East HartfordConnecticut; by refusing to furnish the Union with the"Booz-Allen and Cole reports;" admittedly relevant toRespondent's decision; and by failing and refusing to bar-gain over the "effects" of its decision on unit employees.In connection with the "effects bargaining" allegations(the subject of this supplemental decision), I found initial-ly, that Respondent not only failed to bargain in anymeaningful fashion, but also that Respondent unlawfullybypassed the Union by unilaterally determining both thecriteria for selecting employees for transfer to Connecti-cut and the employees who were offered such Job oppor-tunities. In this latter regard, I further foundl that Re-spondent unlawfully denied the Union a presence atthese transfer- interviews. On 25 March 1981 the afore-noted findings were affirmed by the Board inOtis Eleva-tor Co.,255 NLRB 235 (1981)(Otis 1).Shortly, afterOtisI issued, the Supreme Court decidedFirstNational Maintenance Corp. v. NLRB,452 U.S. 666(1981). There the Court held that an economically moti-vated decision to shut down part of a business is not en-compassed by terms and conditions of employment underSection 8(d) and,as such,it(the "decision")isnotdeemed to be a mandatory subject for bargaining pur-poses. On 6 April 1984 the Board, in light of the princi-ples set forth inFirstNational Maintenance,on reconsid-eration, issued a Supplemental Decision and Order re-versing, in part, its earlier decision(Otis '1),and finding,inter alia, that the Respondent was not obligated to bar-gainover its "decision" to discontinue certain functionsinMahwah, New Jersey, and to transfer those functions 228DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDto its facility in East Hartford, Connecticut.Otis ElevatorCo (Otis II),269 NLRB 891 (1984).'Further, the Board, having determined that Respond-ent was not required to bargain over its decision, con-cluded, a fortiori, that Respondent was not required tofurnish the Union the Booz-Allen and Cole reports. Id.at 984. Still to be disposed of were the- effects bargainingallegations,which had been upheld by the Board inOtisI.These allegations were remanded to me and form thesubject of the instant supplemental decision.InOtis II,theBoard noted that the earlier Board"relied substantiallyon itsholdings that the Respondentunlawfully refused to bargain over its consolidation deci-sionand unlawfullywithheld information from theUnion."2 As those holdings were subsequently reversed,the Board remanded the outstanding effects-bargainingallegations for my further consideration in light of thedecision inOtis ILFor my reconsideration and preparation of this supple-mental decision, I have reexamined the entire originalrecord as well as the postremand supplemental briefs.3Having done so, I reaffirm my initial credibility resolu-tions. In my original decision, I rejected certain represen-tationsmady by Respondent's chief witness, Dr. Foley,as conclusionary and not supported by documentary orother corroborative evidence. (See, eg., 255 NLRB at246.), Iwas also otherwise unimpressed with Dr. Foleyas a witness.The recorddisclosed that at times he wasevasive and equivocal and less than responsive or forth-right. For example, Dr. Foley, when asked on cross-ex-amination whether he knew at the 24 May bargainingsession, the identities of the new group of engineers to beinvited to transfer, he responded, "Not exactly. Earlierwe [the Company] had a group, but we had an additionalgroup we were going to ask." However, Dr. Foley,when asked the next question, admitted that in fact heiWhileFirstNational Maintenancedealt basically with a partial,clos-ing, the Board inOtis Ifdecided to take a lead from the Court's overalldiscussion to exclude from coverage under Sec. 8(d) those decisionswhich "affect the scope, direction or nature of the business" (269 NLRBat 893) On reconsideration, the Board found that the "essence of the de-cision" turned on a fundamental change in the nature and direction of thebusiness,and thus(unlike "labor costs"),was not amenable to bargaining.(Otis II,269 NLRB at 892-893) In short, the "decision" was not a man-datory subject2The composition of theBoardinOtis IIwith the exception ofMember Zimmerman had changed Although Member Zimmermanjoined the Board majority inOtis I,he concurred in the result with theBoard plaurality inOtis IIvis-a-vis thedecision.On the other hand,Member Zimmerman would have affirmed the effects-bargaining holdingsofOtis Iand therefore dissented with regard to the remand.3The Board's Order remanding this proceeding provided,inter alia,"any party . . . the opportunity to adduce further evidence on [effects-bargaining] allegations." Thereafter, I conducted an all-party telephoneconference and'all parties agreed that the record inOtis Iwas sufficientto decide the remand allegations without the need to reopen the hearingfor the production of further evidence In a position paper dated 2 May1985 counsel for the General Counsel moved to amend the outstandingeffects-bargaining allegations of the instant case with later-filed unfairlabor practice charges The motion was opposed by Respondent. I deniedthemotion noting, inter alia, that the later-filed' unfair labor practicecharges covered events subsequent to my original decision and, in part,related to matters not cognizable under the scope of the remand order.The order setting time' for supplemental briefs and denying motion toamend complaint and consolidate cases is marked ALJ 'Exh I and thepositions papers submitted by the parties in connection therewith (attach-ments A, B, and C) are made part of the recordhad a list of names at that meeting. According to Dr.Foley, his memory was refreshed by counsel for theGeneral Counsel. However, based on my observation ofDr. Foley, I find it more likely that it represented an_ effort by him to be less than candid or responsive. Simi-larly, I found Jack Williams, Respondent's other witness,to be conclusionary and unreliable.On the other hand, I was impressed with AllanNewell, the Union's chief witness, as responsive, consist-ent, and forthright. In this latter regard, it is noted, interalia, that Newell readily acknowledged that Respondent"discussed" all the Union's proposals (although for rea-sonsexplained, infra, this does not mean Respondent"negotiated"). I also note that Newtestimony wassubstantiallycorroboratedbyRespondent'sminutes.(G.C. Exh. 2.) In sum, on reconsideration, after carefullyreviewing the entire transcript and the record as awhole, I credit Newell over Dr. Foley and Williams inallmaterial respects.-A. Overall Effects-BargainingIn finding in my original decision that Respondentfailed to fulfill its bargaining 'obligations over the "ef-fects" of its decision to transfer certain engineers (prod-uct improvement group) from Mahwah, New Jersey, tothe Hartford, Connecticut area, I relied, inter alia, on the'Board's retionale inOzark Trailers.4There, I found in-structive that the Board recognized situations in, which"the effects are so inextricably interwoven with the deci-sion itself that bargaining limited to effects will not bemeaningful if it -must be carried on within, a frameworkof a decision which cannot be revised." Id. at 570. How-ever valid this proposition may be, the Board. inOtis IIdetermined that the "decision" was not a mandatory sub-jectwithin the meaning of Section 8(d)5 and, as such,Respondent was not obligated to bargain thereon. Thisleft open whether, in the circumstances ofOtis,"mean-ingful" negotiations over "effects" were possible and, ifso,whether Respondent met its "effects" bargaining obli-gations.With regard to the former, I find a plethora ofvalid reasons, supported by the record, justifying a re-sponse inthe affirmative.It is nnidsputed, the record supports, and I find thatthe decision clearly impacted on unit employees. Notonly were unit employees to be permanently transferred,but their jobs (product improvement group) would even-tually - be lost.As for the employees remaining inMahwah,inter alia,an indeterminatenumber of themfaced "possible" layoffs. As pointed out by 'Dr,. Foley inhis speech on 2 December 1977, "as the development ac-4 161 NLRB 561 (1966).5The duty tobargain asdefined by Sec. 8(d) of the Act in relevantpart is as follows-[T]o bargain collectively is the performance of the mutual obligationof the employer and the representative of the employees to meet atreasonable times andconfer in good faith with respect to wages,hours, and other terms and conditions of employment, or the negoti-ation of an agreement or any question arising thereunder, and theexecution of a written contract incorporating any agreement reachedif, requested by either party, .but such obligation does not compeleither party to agree to a proposal or require the making of a con-cession . OTIS ELEVATOR CO.tivitymoves to Hartford, the test effort will also shiftthere leaving us witha possibleexcess of technicians andclerical personnel in Mahwah." (G.C. Exh. 2, p. 8, em-phasis added.)Noting that the "decision" impacted on unit employ-ees, I find that matters, involving, inter alia, the order oflayoffs, recall, severance pay, input in the selection proc-ess, the transfer package, i.e., moving expenses, and ahost of related considerations, particularly meaningful tothe Union and the unit employees affected. This is so,and these matters are amenable to the bargaining processexclusive of the Union's power or right to reverse Re-spondent's "decision." The Supreme Court inFirstNa-tionalMaintenancetreated a decision involving a changein the scope and direction of the enterprise (as foundherein inOtis II),as a nonmandatory subject. However,the Court also noted that "[a]t thesame time,the decisiontouches on a matter of central and pressing concern to theUnion and its member employees."(452 U.S. at 677, em-phasis added.) It is now beyond dispute that the Re-spondent is under a duty to address these concerns bybargaining over the results or effects of such decision. Id.at fn. 15.Having determined that the circumstances were con-ducive to meaningful bargaining over "effects" (exclu-sive of the "decision"), the case now turns on whetherRespondent fulfilled its obligations. The Respondent, initsopening statement "readily concede[d]" its obligationto bargain over the impact of its decision but assertedthat such obligation was fulfilled. Whether the Respond-ent engaged in"hardbargaining," but in "good faith" onone hand or "bad faith" or "surface bargaining" on theother, is determined on a case-by-case basis from an ex-amination of the totality, of the circumstances. SeeChev-ron Chemical' Co.,261 NLRB 44, 45,(1982);NLRB v. Pa-cific GrindingWheel Co.,572 F.2d 1343, 1348 (9th Cir.1978).It has long been noted that a take-it-or-leave-it postureconstitutes evidence of bad faith. SeeNLRB v InsuranceAgents,361 U.S. 477, 485 (1960);General Athletic Prod-uctsCo.,227 NLRB 1565, 1574 (1977). Although theBoard inOtis Iagreed with my rationale and reliance onOzark Trailers,supra, concerning Respondent's failure tobargain over "effects," it-also went further, characteriz-ing Respondent's overall conduct as "a kind of `take it orleave it' bargaining." In support thereof, the Board, inpertinent part, noted as follows:Thus, the Union sitting at "the bargaining table"was never certain about what actions Respondentwas taking in effecting its reorganization; nor wouldRespondent commit itself to a timetable for antici-pated changes in the bargaining unit. As a result ofitsuncertainty concerningwhat changes wouldoccur, and when any changes would take place, theUnion submitted its "Partial List of Demands" some9months after' Respondent's announcement of itsplans.Respondent made no formal counterpropos-als, and, in fact, rejected outright almost alloftheUnion's demands. Indeed, Respondent's answer tothe Union's demands was that it was disappointedwith what the Union presented, and that it had229hoped that the Union would have submitted a re-quest more closely aligned with what Respondentwished to accomplish. It thus becomes clear thatRespondent engaged in a kind of "take it or leaveit" bargaining, whereby Respondent wouldagreetoclarify its actions "after the fact," but where mean-ingful bargaining seemed to have no place in Re-spondent's grand design.255 NLRB at 237.On reconsideration,after carefully reviewing the entirerecord,I find myself in total agreement with the Board'sremarks describing the Respondent's failure to engage in"meaningful bargaining." Clearly; the Board was justifiedin ascribing,the Union'sdelay in presenting its "PartialList of Demands"to the confusion,uncertainty,and fail-ure of Respondent to timely provide meaningful informa-tion,Thus,in addition to the reasons cited by the Board, itis also noted that at the time Respondent announced itsdecision to move to Hartford,"many of the details andbackground. . .were not covered." (G.C; Exh. 2B, p.3.)Thereafter, the Union's efforts to learn more aboutRespondent's plans in order to structure its demandswere continually frustrated by Respondent'sunwilling-ness or inability to provide concrete or reliable answers.For example,at the 3 April bargaining session,the Com-pany was asked by the Union whether lab mechanics andtechnicianswould be leaving Mahwah and was told,"We do not know what is going to happen but we are inthe process of analyzing and formulating plans." (G.C.Exh. 2A,p. 6.) Although at a subsequent session the Re-spondent informed'the Union that technicians were notgoing to be,transferred(G.C. Exh.2E; p. 15),approxi-mately a month later, `Respondent decided to invite Wil-liam Altridge,a technician,to relocate to the Respond-ent's research center in Hartford. (G.C. Exh. 2F.)The Union expressed surprise at the offer to Altridgeand questioned the Company regarding its intentions toinvite other technicians and also engineers.6In responsethereto, the Respondent'smanager of industrial relations,J.J.Cronin,stated,"I don't know at thispoint if theCompany has plans in either case." (G.C. Exh. 2G, p. 5.)Cronin's response was the same when questioned aboutdraftsman and designers. (Id.) In circumstances when, ashere, the Respondent provides little or no information oncritical subjects,while atthe same time undergoingchanges in those areas regarding its originally announcedplans, I find,in agreement with the Board, that the Re-spondent was at fault for any union delay `in submitting6Regarding' engineers, the Respondent had initially advised the Unionthat it would physically transfer the product improvement group in themiddle of 1979 This was to be accomplished in two stages- The firstgroup of engineers was going to be invited to transfer to the Hartfordarea by late January 1978; the second group in January 1979 (G.C. Exh.2A, pp. 5-8.) However, at the 24 May 1978 meeting, the Union was noti-fied that still another group of approximately 15 engineers would beasked to transfer within a few days: (G C Exh 2C) As for the engineerswho were supposed to be asked to transfer in January 1979 ("thirdwave"), little or no information was provided, although the Union con-tinued to press the Respondent to state its intentions (See, e g , G CExh 2M, p. 1 ) 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDitsdemands.Further,I find that such conduct tends toreflect adversely on Respondent's good faith.IrejectRespondent'snotion thattheActrequiresmerely that a company"discuss the impact of its deci-sion to satisfy its bargaining obligations." (Supp.Br. 19-20.) Thus, I do not find it overly significant,contrary toRespondent,that I had concluded in my original decisionthat"Respondent discussed all these items('Partial List ofDemands')with the Unionalthough only marginal agree-ment was achieved."(Otis I,supra at 248, emphasisadded.)Rather,it is of greater significance,that I foundthere,and I now reaffirm that Respondent failed to ne-gotiate' in any meaningful fashion.The term "discuss,"unless used in an agreed on context,does not, withoutmore,mean "negotiate"as contemplatedby the Act.7CompareNationalMetalcrafters,276 NLRB 90 (1985).Although the Act does not compel the parties to makeconcessions,itdoes mandate that they bargain in "goodfaith"for the ultimate purpose of reaching an agreement.SeeNLRB v. American National Insurance Co.,343 U.S.395, 403-404 (1952);NLRB 1.Insurance Agents,supra at485.In the circumstances of this case,I join in the Board'sassessment that"meaningful bargaining seemed to haveno place in Respondent's grand design."(Otis I,supra at237.)Asthe Board noted,inter alia, "Respondent madeno formal counterproposals,and, in fact,rejected out-right almost all of the Union'sdemands."Id.;compareMack Trucks,277 NLRB 711 (1985). The Union, for itspart, as noted in my original decision, modified or elimi-nated many of its demands and conveyed a willingness todiscuss and bargain over its entire package.As such, andon the total state of this record,I find that Respondentfailed to make any reasonable or genuine effort to reachcommon ground on the outstanding proposals.In short,I find that the record clearly established Re-spondent's bad faith with regard to overall effects-bar-gaining in violation of Section 8(a)(5) as alleged.B. Selection Criteria Bypassing the Union and DealingDirectly with EmployeesIt is undisputed that Respondent unilaterally deter-mined the selection criteria for the employees invited totransfer.Although the 'Respondent eventually informedtheUnion of certain factors comprising the selectionprocess(longevity was not a consideration),thiswas ex-pressed in the most general terms some3monthsafterthe first wave of engineers had already been selected fortransfer and interviewed.(See generally G.C. Exh. 2B;G.C. Exh.6.) It is also noted,as to this group of engi-neers, that the Union did not know their identities untillong after the interviews had been conducted.8Further,7Clearly,the Respondent did not treat the terms synonymously at thebargaining tableWhileRespondent earned on discussions,itdodged theUnion's inquiry regarding its "intent to reach an agreement" from thesediscussions.Thus, ThomasBouchard,Respondent's vice president of per-sonnel and industrial relations,responded,"They [the discussions]could,but it is too early for ayes or no tothat question."Bouchard,in differen-tiating the term negotiate from discussion,opined,",For me,negotiationsimplies an adversary climate." (G C. Exh 2A, pp 10-11.)8Respondent's reliance onWestinghouseElectric Corp.,174 NLRB 636(1969), ignores some material differences.For example,there, unlike thesituation withthe firstwave of engineers in the instant case,the employ-Respondent concedes that concerningthisgroup of engi-neers, it did notadvise any of them of a right to haveunion representation at the interviews.However, Re-spondent asserted(and not controvertedby the record),that the engineers selectedfor interviews in June 1978("second wave") were asked whether theywanted unionrepresentationbut all of themdeclined. In any event, it isundisputed that the Union's insistencethat it be `permit-ted toattend all transferinterviewswas refused by Re-spondent.The Respondentdefendeditspositionmainly on thebasisthat the transfers involved employmentat a differ-ent company location,in nonbargainingunit jobs. Forreasons noted in my original decisionand affirmed bythe Board inOtisI,I found there,and on reconsiderationreaffirm,that the Respondentunlawfully foreclosed theUnion from effectivelyrepresenting the bargaining unitas a whole in violation of Section 8(a)(5) as alleged. InrejectingRespondent'sposition insofar as denying theUnion any inputin the selection process,I relied in parton considerations assessedby the Court of Appeals fortheSecondCircuit inCooperThermometerCo.v.NLRB.9There thecourt dealtwith thismatter in perti-nent part as follows:[T]he Boardmay reasonably interpret§8(a)(5), asexplicated in § 8(d), as requiring an employer relo-cating hisplant not merely togive reasonable noticeto a recognized union...but also to discuss with itthe basis on whichemployees may transferand, in thatconnection,to give information as to jobsin the newplant essential to the intelligentformulation of theunion's requests.The most improtantinterestofworkersis in working;the Boardmay reasonablyconsiderthat an employerdoesnot fulfillits obliga-tion under§8(a)(5) if he refuseseven todiscusswithemployees'representativeson what basis theymay continueto be employed . . . . While Cooperwas not bound to agreeto the Union's demand thatthe Pequabuckemployees"be taken" to Middlefieldwith everythingunchangedor even toless burden-some proposals,the Board could properly fault it foran attitude which,in effect,oustedtheUnion fromany role in negotiating whatmight be offered-to em-ployeesdesiringto transfer.[Emphasis added]Here, too, the Union was wrongfully foreclosed fromany role in the selection process and denied a presence atthe transferinterviews.At the timeRespondent com-menced these interviews,the Union was the "exclusive"bargaining agentfor theunit employeesatMahwah andhad been for over 30 years. The transferees,aswell asthose employees not invited to transfer,were then stillmembers ofthat unit. The Union's responsibilities ex-ees who transferred did so withthe knowledge and consent of the unionMoreover, inWestinghouse,the changesdid not "affecteither the conti-nuity of itsoperations or the employment of its employees" (Id. at 638 )InOtis,it is noted, inter aha, that inJanuary 1979respondentthreatenedto lay off some16 engineersif a sufficientnumber ofthem failed to vol-untarily transfer(Tr. 36-37.)Some employeeshad alreadybeen laid offSee G C Exh 159 376 F 2d 684, 688 (2d Cir. 1967) OTIS ELEVATOR CO.231tended to all of them. See alsoContinental Insurance Co—204 NLRB 1013, 1014 (1973), enfd. 495 F.2d 44 (2d Cir.1974). Surely, the Union was vulnerable to failure-to-rep-resent charges, if it refused to render any assistance re-quested by the transferees regarding such items asmoving expenses and time off to look for new resi-dences.' 0 Indeed, subsequently, Respondent apparentlyrecognized that an offer of prospective nonunit jobs tostillcurrent unit employees does not per se strip theUnion of its bargaining role. Thus, Respondent began toask engineers comprising the "second wave" (unlike the"first wave"), whether they desired to have the Union inattendance at the transfer interviews.The Union's exclusivity, however, is predicated onmajority support as defined by Section 9(a) of the Act"and does not turn on the whim of individual employees.While the Union's representative standing is limited bythe first proviso to Section 9(a) insofar as permitting unitemployees an option to adjust grievances on their own;significantly (as noted inmy original decision), thesecond proviso protects the Union's overall exclusivityby'providing that it be given "the opportunity to bepresent at such adjustment." The Union's presence en-ables it to monitor direct dealings between managementand individual employees to frustrate "under the table"arrangements at the expense of other unit employees orthe unit as a whole.12In sum, on reconsideration, and in the absence of anywaiver (and none found herein to exist),13 I reaffirm my10 To induce these employees to transfer,Respondent offered them arelocation package sometimes referred to as the "Trels Package." Trels isan outside contracting service that publishes a booklet reflecting mone-tary and benefit inducements in the Greater Hartford area. Under Re-spondent's agreement with Trels,all employees asked to transfer throughNovember 1979 were offered the Trels relocation package The Respond-ent refused to negotiate any modifications thereto, only a willingness toconsider certain "extenuating circumstances"or "hardships"on an indi-vidual basis(G C Exh. 2L, pp. 3-5, G.C. Exh. 2B, p. 9.)11 Sec. 9(a) in its entirety reads as followsRepresentatives designed or selected for the purposes of collectivebargainingby themajority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining in re-spect to rates of pay, wages,hours of employment, or other condi-tions of employment.Provided,That any individual employee or agroup of employees shall have the right at any time to present griev-ances to their employer and to have such grievances adjusted, with-out the intervention of the bargaining representative,as long as theadjustment is not inconsistent with the terms of a collective-bargain-ing contract or agreement then in effect:Provided further,That thebargaining representative has been given opportunity to be present atsuch adjustment.12 SeeValencia Baxt Express,143 NLRB211 (1963).See alsoWesting-houseElectric Corp.,206 NLRB 812,822 (1973).While inWestinghousethe Board found merit in Respondent's exception to the judge's findingsthat Respondent was obligated to notify the Union of the positions inManassas and bargain collectively concerning the identity of employeesat Laurel who would be notified of the availability of the positions, it didso because the Laurel facility constitutedanaccretion to Manassasand,therefore,management's right to select employees for transfer was gov-erned by contract.18During the course of negotiations,Respondent defended its refusalto bargain with the Union over the transferees because they were to beemployed at a location outside the bargaining unit The Respondent didnot then contend,as at apparently does now,that the Union waived bycontract any role in bargainingovertransferees In my original decision,I noted that"a waiver to be effective would have to be clear and un-equivocal and the record is devoid of evidence tending to show that thiswas done"Otis I,supra,255 NLRB at 247 fn.26Noting that the Re-original effects-bargainingfindings (upheld by the BoardinOtis 1),and consistent with the remand by the BoardinOtis II,I do so for reasons independent of Respond-ent's refusal to bargain over the "decision."CONCLUSIONS OF LAW1.Otis Elevator Company, a wholly owned subsidiaryofUnited Technologies Corporation is an employerwithin the meaning of Section 2(6) and (7) of the Act.2.Local 989, United Automobile, Aerospace and Agri-cultural Implement Workers of America is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.3.All classifications of employees employed in Re-spondent's Engineering Division located in Mahwah andHarrison, New Jersey, and Yonkers, New York, in theclassifications described in Appendix A of the collective-bargaining agreement effective 1 April 1977 to 31 March1980, but excluding nontechnical, secretarial, clerical em-ployees not described in Appendix A, maintenance em-ployees, guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct.4.Since sometime prior to 1 June 1950, the above-named Union has been, and is now, the exclusive repre-sentative of all the employees in the aforesaid appropri-ate unit for the purpose of collective bargaining withinthe meaning of Section 9(a) of 'the Act.5.Respondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act by(a) Failing and refusing, on request, to engage in anymeaningful good-faith negotiations with the Union con-cerning the effects of its decision on the employees in theunit described above in paragraph 3.(b)Failing and refusing, on request, to permit theUnion an opportunity to bargain about the basis onwhich employees were to be given the opportunity totransfer from its Mahwah, New Jersey facility to otherof its facilities in Connecticut and on the identity of theemployees selected for transfer interviews.(c)Dealing directly with employees and failing and re-fusing to permit the Union the opportunity to be present-at employee interviews that involve the loss of unit workand the transfer of employees from Respondent'sMahwah, New Jersey facility to Respondent's unrepre-sented facilities in Connecticut unless requested by theemployees interviewed.THE REMEDYIwill recommend that the Respondent be required tobargain in good faith with the Union over the effects onunit employees of its decision to transfer and consolidate.In this connection, I will recommend that Respondent'sobligation include permitting the Union an opportunityspondent has not proffered additional evidence, but relies solely on theoriginal record,I reaffirm my original finding. CompareMack Trucks,277 NLRB at 711,inwhich, inter alia,virtually all of the so-called ef-fects-bargaining subjects were secured within the master shop agreementand relevant supplements There, the Respondent's outright rejection ofcertain union proposals was privileged under Sec 8(d) of the Act. 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto bargain about the basis on which employees are to begiven the opportunity to transfer from its Mahwah, NewJersey facility to other of its facilities in Connecticut andon the identity of the employees selected for transferinterviews. I will also recommend that Respondent ceaseand desist from bypassing the Union in derogation of itsexclusive bargaining status by dealing directly with em-ployees concerning the transfer of unit jobs.As for backpay,, I find, in the circumstances of thiscase, that a traditional bargaining order without a limitedbackpay requirement will not effectuate the purposes ofthe Act. The record disclosed that some employees werelaid off with others to follow as a result of Respondent's"decision." 114 Concerning such individuals, the Board hasobserved, "meaningful bargaining cannot be assured untilsome measure of economic strength is restored to theUnion." SeeGarWood-DetroitTruck Equipment, 274NLRB 113 (1985). I therefore recommend that Respond-ent be required to compensate the affected laid-off em-ployees in a manner similar to that required inGarWood.Thus the Respondent should be required to paythe affected employees backpay at the rate of theirnormal wages when last in Respondent's employ from 5days after the date of the Board's Decision and Orderuntil the occurrence of the earliest of the following con-ditions: (1) the date the Respondent bargains to agree-ment with the Union on those subjects -pertaining to theeffects of its transfer and consolidation decision on itsemployees; (2) a bona fide impasse in bargaining; (3) thefailure of the Union to request bargaining within 5 daysof the Board's Decision and Order, or to commence ne-gotiations within 5 days of the Respondent's notice of itsdesire to bargain with the Union; (4) the subsequent fail-ure of the Union to bargain in good faith; but in no eventshall this sum be less than these employees would haveearned for a 2-week period at the rate of their normalwages when last in the Respondent's employ.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"14 Respondent's contention in its supplemental brief that the closing ofthe Chemical Laboratory and the status of technicians were not encom-passed by the pleadings or litigated, and therefore are not elements in thiscase, is without merit For example Newell's uncontroverted and creditedtestimony disclosed that at the 24 May effects-bargaining session, Foleyadvised the Union that the Company would probably close down the ma-chine shop and "probably cause a layoff of a lab mechanicand also sometechnicians."Foley also advised that the Chemical Laboratory wouldclose down with the layoff of chemists (Tr. 30) Further, the record dis-closed that Foley, in downplaying the impact of Respondent's "decision,"advised the Union at that 24 May session that"only some thn*gs hke theChem labwhich did not do engineering support work in the first placewill really be effected " (G.C. Exh 2C, p 6, emphasis added) However,as noted by the Board inOtis I,the record is not clear whether theclassi-fication of "chemist" is included in the bargaining unit herein I recom-mend that this, as well as the identities of all unit employees laid off as aresult of Respondent's "decision," be deferred to the compliance stage ofthis proceeding(Otis I,255 NLRB at 238.)15 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, Otis Elevator Company, a whollyowned subsidiary of United Technologies Corporation,Mahwah, New Jersey,_ its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Failing and refusing to bargain with, Local 989,United Automobile, Aerospace and Agricultural Imple-ment Workers of America as the exclusive bargainingrepresentative of the employees in the unit found appro-priate herein over the effects on unit employees of its de-cision to transfer and consolidate certain of its engineer-ing operations, including unit work from its Mahwah,New Jersey facility to other facilities in Connecticut.(b)Failing and refusing, on request, to permit theUnion an opportunity to bargain about the basis onwhich employees are to be given the opportunity totransfer from its Mahwah, New Jersey facility to otherof its facilities in Connecticut and on the identity of theemployees selected for transfer interviews.(c)Dealing directly with employees and failing and re-fusing to permit the Union a full opportunity to bepresent at employee interviews that involve the loss ofunitwork and the transfer of the employees from Re-spondent'sMahwah, New Jersey facility to its unrepre-sented facilities in Connecticut.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On the Union's request, bargain collectively withthe Union as the exclusive bargaining representative ofthe Respondent's employees in the appropriate unit withrespect to wages, hours, and other terms and conditionsof employment.(b)On the Union's request, bargain with the Unionconcerning the effects on unit employees of its decisionto transfer and consolidate unit work from Mahwah,New Jersey to other of its facilities in Connecticut.(c)On the Union's request, bargain with the Unionabout the basis on which employees in the appropriateunit are to be given the opportunity or required to trans-fer to its facilities in Connecticut and on the identity ofthese employees.(d) Pay the laid-off, employees their normal wages inthe manner set forth in the remedy section of this deci-sion.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its Mahwah, New Jersey facility and thosefacilitiesinConnecticutwhereinunitwork fromMahwah has been transferred, copies of the attachednoticemarked "Appendix." 16 Copies of the notice, on16 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued OTIS ELEVATOR CO.forms provided by theRegionalDirector for Region 22,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.alLaborRelations Board"shall read"Posted Pursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collectively ingood faith with Local 989, International Union, UnitedAutomobile,Aerospace& Agricultural ImplementWorkers of America as the exclusive representative ofour employees in the appropriate unit set forth belowconcerning the effects on unit employees of our decisionto transfer and consolidate certain of our engineering op-erations,including unit work,from our Mahwah, NewJersey facility to other facilities,including our facilitiesin Connecticut. The appropriateunit is:All classifications of employees employed in ourEngineering Division located in Mahwah and Harri-son,New Jersey, and Yonkers, New York, in theclassifications described in Appendix A of the col-233lective-bargaining agreementeffective April 1, 1977,toMarch 31,1980,but excluding non-technical, sec-retarial,clerical employees not describedin Appen-dix A,maintenance employees,guards and supervi-sors as definedin the Act.WE WILL NOTfail and refuse,on request,to permit theUnion an opportunity to bargain about the basis onwhich employees are to be given the opportunity totransfer from its Mahwah, New Jersey facility to otherof its facilities in Connecticut and on the identity of theemployees selected for transfer interviews.WE WILL NOT bypass the Union as the exclusive bar-gaining representative of the employees in the unit de-scribed above, and deal directly with employees con-cerning their transfer and the transfer of unit work fromour Mahwah,New Jersey facilityto our unrepresentedfacilities in Connecticut.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on the Union's request, bargain collectivelywith the Union as the exclusive bargaining representativeof our employees in the appropriate unit with,respect towages,hours,and other terms and conditions of employ-ment.WE WILL, on the Union's request, bargain with theUnion concerning the effects on unit employees of ourdecision to transfer and consolidate unit work fromMahwah, New Jersey, to other of our facilities in Con-necticut.WE WILL on the Union's request, bargain with theUnion about the basis on which employees in the appro-priate unit are to be given,the opportunity or required totransfer to our facilities in Connecticut and on the identi-ty of these employees.WE, WILL pay the laid-off employees their normalwages, as set forth in the Decision and Order.OTISELEVATOR COMPANY, A WHOLLYOWNED SUBSIDIARYOF UNITED TECHNOL-OGIES